598 So.2d 1054 (1992)
Lawrence Eugene DAVIS, alias Lawrence Strickland
v.
STATE.
CR-91-257.
Court of Criminal Appeals of Alabama.
April 17, 1992.
Thomas E. Jones, Auburn, for appellant.
James H. Evans, Atty. Gen., and Joseph Marston III, Asst. Atty. Gen., for appellee.
JAMES H. FAULKNER, Retired Justice.
Lawrence Eugene Davis, alias Lawrence Strickland, was indicted for the offense of unlawful distribution of a controlled substance, in violation of § 13A-12-211, Code *1055 of Alabama 1975. The jury found Davis guilty as charged in the indictment, and he was sentenced as a habitual offender to a term of 15 years' imprisonment.
The sole issue raised on appeal is whether the evidence was sufficient to convict Davis based upon the presence of alibi evidence and contradictions or errors in the testimony of an eyewitness.
The test used in determining the sufficiency of evidence to sustain a conviction is whether, viewing the evidence in the light most favorable to the prosecution, a rational finder of fact could have found the defendant guilty beyond a reasonable doubt. Johnson v. State, 555 So.2d 818 (Ala.Cr.App.1989).
In the case sub judice, the State presented an eyewitness, Alcoholic Beverage Control Board enforcement officer John Richardson, who testified that, while acting in his capacity as an undercover agent, he received three pieces of crack cocaine from Davis, for which he paid Davis $60. Establishing the proper chain of custody, the State then presented expert testimony that the three objects that Richardson purchased from Davis were in actuality crack cocaine.
Although Davis presented alibi evidence that he was painting his sister's house at the time the alleged drug purchase occurred, any conflict in testimony between witnesses as to the facts presents a jury question and in no way undermines the sufficiency of the State's evidence. Wilhite v. State, 485 So.2d 777, 781 (Ala.Cr. App.1985), aff'd, 485 So.2d 787 (Ala.1986).
Likewise, although Davis presented evidence that he was shorter and weighed less than Agent Richardson's estimates of the height and weight of the man from whom he purchased the cocaine, these apparent inconsistencies are not sufficient to raise a reasonable doubt in the minds of the jury as to the truth of the testimony of Agent Richardson. Walters v. State, 24 Ala.App. 370, 373, 135 So. 600, 602-03 (1931). The weight to be given Agent Richardson's testimony is for the trier of fact to determine. Jones v. State, 469 So.2d 713 (Ala.Cr.App. 1985).
We, therefore, hold that the evidence presented by the State was clearly sufficient to support the jury's verdict of unlawful distribution of a controlled substance.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.